Citation Nr: 0708625	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-12 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for low back 
disability.

3.  Evaluation of residuals of a contusion to the middle 
finger of the left hand, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from July 1992 to 
December 1999.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant failed to report for schedule VA 
examinations, without good cause, in June and September 2006.

2.  VA examinations are necessary in this case to ascertain 
whether there is a chronic hearing loss disability and low 
back disability, and to determine the degree of functional 
impairment associated with service-connected residuals of 
contusion to the middle finger of the left hand.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.655 (2006).

2.  A low back disability was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.655 
(2006).

3.  The criteria for a compensable evaluation for residuals 
of contusion to the middle finger of the left hand are not 
met.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.655 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman,  supra.

The Board finds that the VCAA letter sent to the appellant in 
May 2001 essentially complied with statutory notice 
requirements as outlined above.  However, notice of the 
disability rating and effective date elements was not 
provided until May 2005.  As subsequent process was afforded 
with the later adjudication and issuance of a Supplemental 
Statement of the Case dated October 2006, the appellant is 
not prejudiced by this timing error.  Additionally, as the 
benefit sought could not be awarded even had there been no 
timing defect, the appellant is not prejudiced by a decision 
in this case.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  We 
observe that, considered as a whole, the information 
contained in the May 2001 VCAA letter and the May 2006 VA 
letter was sufficient to allow the appellant to meaningfully 
participate in the prosecution of his claims.

Regarding the evaluation issue, the Board notes that these 
are "down stream" issues based on the initial favorable 
decision in August 2001 and do not require additional VCAA 
notification.  See VAOPGCPREC 8-2003.  In addition, the 
Statement of the Case notified the appellant that he should 
submit evidence addressing the degree of disability, showing 
that it was worse than currently evaluated.  There is no 
controversy in the current case regarding the effective date 
of the award of service connection for the contusion to the 
middle finger of the left hand.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records have been associated with the claims folder.  The 
appellant has not identified any other pertinent medical 
records.  Additionally, the appellant was scheduled for VA 
examinations in June and September 2006, to which he failed 
to report, and he was afforded the opportunity to appear for 
a hearing.  We find that there is no indication that there is 
any additional relevant evidence to be obtained either by the 
VA or by the appellant, and there is no other specific 
evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  To 
the extent that VA has failed to fulfill any duty to notify 
or assist the appellant, the Board finds that error to be 
harmless.  See Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 
2001).

II.  Failure to Report for Scheduled VA Examinations

A.  Facts

The appellant filed a claim for compensation in December 
1999.  He claimed service connection for several 
disabilities, including bilateral hearing loss, low back 
disability, and residuals of contusion to the middle finger 
of the left hand.  In October 2000, the appellant cancelled a 
scheduled VA examination stating that he was too busy with 
school final exams and that he would contact the RO later to 
reopen the claim.  In May 2001, the RO informed the appellant 
of the basic elements for establishing entitlement to the 
benefits sought.  Subsequently, the appellant presented 
himself for VA foot and dental examinations.  In an August 
2001 rating decision, service connection was denied for 
hearing loss and low back disability; service connection was 
awarded for residuals of contusion to the middle finger of 
the left hand at the noncompensable disability level.  In 
August 2002, VA received a notice of disagreement.  In April 
2004, VA received a VA Form 9.

In March 2006, the Board remanded this case for VA 
examinations.  The Board determined that examinations were 
necessary to ascertain whether the appellant had a chronic 
hearing loss and low back disability, and to ascertain the 
degree of functional impairment caused by residuals of 
contusion to the middle finger of the left hand.

In letter dated June and September 2006, the Appeals 
Management Center notified the appellant that nearest VA 
medical facility would schedule for him a VA examination 
pursuant to the Board's remand.  This letter informed the 
appellant "when a claimant, without good cause, fails to 
report for an examination or reexamination, the claim shall 
be rated based on the evidence of record."  He was further 
notified that "[w]ithout an examination, we may have to deny 
your claim, or you might be paid less than you otherwise 
would."

The Portland VA Medical Center scheduled the appellant for VA 
audiological and orthopedic examinations in June and 
September 2006.  The appellant failed to report for these 
examinations, as noted in the claims folder.  There is no 
correspondence or contact from the appellant of record 
arguing good cause.

B.  Analysis

When medical evidence is inadequate or a medical opinion is 
necessary to make a decision on a claim, VA authorizes an 
examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2006).  Also, when medical evidence is not 
adequate for rating purposes, VA authorizes an examination.  
See 38 C.F.R. § 3.326(a) (2006).  Individuals for whom an 
examination has been scheduled are required to report for the 
examination.  Id.  When entitlement or continued entitlement 
to a benefit cannot be established or confirmed without a 
current examination and a claimant, without good cause, fails 
to report for such examination in connection with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2006).  When the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

In this case, the appellant twice failed to report for 
scheduled VA examinations.  As the Board made clear in its 
March 2006 remand decision, VA audiological and orthopedic 
examinations were necessary to decide this case.  
Specifically, these examinations would resolve for the record 
whether there was a chronic hearing loss and/or low back 
disability.  Also, an examination would show the degree of 
functional impairment, if any, from residuals of contusion to 
the middle finger of the left hand.  Because the appellant 
failed to report for the scheduled VA examinations in 
connection with the other original claims, the claims are 
denied.  

In such circumstances, a showing of good cause for the 
failure to report for the examination would allow the 
appellant to side-step a denial of this claims.  38 C.F.R. 
§ 3.655(a) (2006).  However, there is neither a showing nor 
an averment of good cause in the record.  Hence, the Board 
finds that good cause is not shown.

In view of the above, the claims are denied.  In summary, the 
appellant twice failed to report for scheduled VA 
examinations in connection with other original claims, good 
cause for this failure to report is not shown, and the 
appellant was alerted to the consequences of failing to 
appear for a scheduled examination.  Furthermore, VA's duty 
to assist is not a "one-way street."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Rather the claimant has an 
obligation to cooperate in the development of evidence 
pertaining to his claim, and his failure to do so could 
subject him to the risk of an adverse adjudication based on 
an incomplete and underdeveloped record.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  The Board finds that no 
additional development is warranted since the appellant has 
demonstrated his unwillingness to provide medical evidence 
with which VA could properly consider his claims and, 
therefore, VA's duty to assist has been fully accomplished.  
A claimant's obligation to cooperate in the adjudication 
process is clear:  " 'If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.' "  Dusek v. Derwinski, 2 Vet. App. 519, 
522 (1992) (quoting Wood, supra.)



ORDER

Service connection for hearing loss disability is denied.

Service connection for low back disability is denied.

A compensable evaluation for residuals of contusion to the 
middle finger of the left hand is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


